ASSUMPSIT on a promissory note for $636.00 payable one year after date, by John Elliott to the order of the defendant and by him indorsed to the Bank.
The cashier of the Bank testified to the making and indorsement of the note and the discounting of it by the Bank, also to the non-payment of it by the maker at maturity, and that it was duly protested for non-payment, and that he gave the Notary Public directions to issue the notices of the protest and to address one of them by mail that day to the defendant at his residence in Newark, and saw the notices duly prepared by him, but not that he saw them inclosed, addressed, or deposited, in the post office at Newport.
On motion of the counsel for the defendant the plaintiff was nonsuited.